UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:001-35922 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-2685 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Noþ At August 13, 2014, there were 29,113,752 shares of the Registrant’s common stock outstanding. PEDEVCO CORP. For the Three and Six Months Ended June 30, 2014 INDEX PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements F-1 Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 (unaudited) F-1 Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2014 and 2013 (unaudited) F-2 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2014 and 2013 (unaudited) F-3 Notes to Unaudited Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, Assets Current assets: Cash $ $ Accounts receivable - oil and gas Accounts receivable - oil and gas - related party Accounts receivable - related party Deferred financing costs Prepaid expenses and other current assets Total current assets Oil and gas properties: Oil and gas properties, subject to amortization, net Oil and gas properties, not subject to amortization, net Total oil and gas properties, net Deferredfinancing costs - Notes receivable - related parties - Other assets - Deposit for business acquisitions Investments - equity method - - Investments - cost method Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Accrued expenses - related parties Revenue payable - Notes payable - Bridge Notes, net of discounts of $6,246 and $93,957, respectively Convertible notes payable- Bridge Notes, net of premiums of $234,116 and $0and discounts of $20,929 and$0, respectively - Notes payable – Secured Promissory Notes, net of discounts of $4,160,332 and $0, respectively - Notes payable - related parties, net of discounts of $0 and $316,570, respectively Total current liabilities Long-term liabilities: Notes payable - Secured Promissory Notes, net of discounts of $9,843,753 and $0, respectively - Asset retirement obligations Total liabilities Commitments and contingencies Redeemable Series A convertible preferred stock: -0- shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Shareholders' equity: Series A convertiblepreferred stock, $0.001 par value, 100,000,000shares authorized, -0- shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Common stock, $0.001 par value, 200,000,000 shares authorized; 27,466,411 and 26,121,062 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Stock subscription receivable - ) Additional paid-in capital Accumulated deficit ) ) Noncontrolling interests - Total shareholders' equity Total liabilities and shareholders'equity $ $ See accompanying notes to unaudited consolidated financial statements. F-1 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue: Oil and gas sales $ Operating expenses: Lease operating costs Exploration expense - - Selling, general and administrative expense Impairment of oil and gas properties Depreciation, depletion, amortization and accretion Loss on settlement of payables - - - Total operating expenses Gain (Loss) on sale of oil and gas properties - ) - Loss on sale of equity investment - - ) - Loss on sale ofdeposit for business acquisition - - ) - Loss on oil and gas property acquisition deposit - ) - ) Loss from equity method investments ) Operating loss ) Other income (expense): Interest expense ) Interest income Loss on debt extinguishment - - ) - Gain on change in fair value of derivative - 11,460 - Other income - - - Total other expense ) Net loss ) Less: Net loss attributable to Noncontrolling interests ) - ) - Net loss attributable to PEDEVCO common stockholders $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to unaudited consolidated financial statements. F-2 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: Net loss $ $ ) Net loss attributable to noncontrolling interests - Adjustments to reconcile net loss to net cash used in operating activities: Stock-basedcompensation expense Impairment of oil and gas properties Loss on oil and gas property acquisition deposit - Depreciation, depletion, amortization and accretion Loss onsale of oil and gas properties - Loss onsale of 50% of equity investment - Loss onsale of 50% of the deposit for business acquisition - Loss on settlement of payables - Loss on debt extinguishment - Loss from equity method investments Amortization of debt discount Amortization of deferred financing costs - Gain on change in fair value of derivative - ) Changes in operating assets and liabilities: Accounts receivable – oil and gas Accounts receivable – oil and gas – related party ) Accounts receivable – related party ) Inventory - Prepaid expenses and other current assets Other assets - ) Accounts payable ) Accounts payable – related party ) Accrued expenses ) Accrued expenses – related parties Revenue payable - Net cash used in operating activities ) Cash Flows From Investing Activities: Cash paid for oil and gas property acquisition deposit - ) Cash paid for oil and gas properties ) Cash paid for drilling costs ) Proceeds from sale of equity investment - Proceeds from sale of oil and gas properties - Proceeds from sale of deposit - Cash paid for asset retirement bond - Cash paid forunproved leasehold - Issuance of notes receivable – related parties ) Proceeds from sale of White Hawk - Net cash used in investing activities ) Cash Flows From Financing Activities: Repayment of paid-in-kind obligations ) Cash paid for deferred financing costs - Repayment of notes payable - Proceeds from notes payable, related party - Proceeds from notes payable, net of discounts Proceeds from issuance of common stock, net of offering costs - Proceeds from exercise of warrantsand options - Net cashprovided by financing activities Net decrease in cash ) Cash at beginning of period Cash at end of period $ $ F-3 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) For the Six Months Ended June 30, Supplemental disclosure of cash flow information Cash paid for: Interest $ $ - Income taxes $ - $ - Noncash investing and financing activities: Accrual of oil and gas properties acquisition costs $ - $ Accrual of drilling costs $ - $ Change in estimates of asset retirement obligations $ 3,956 $ Conversion of Series A preferred stock to common stock $ - $ Conversion of redeemable preferred stock to common stock $ - $ Expiration of redemption feature in 555,556 shares of Series A preferred stock issued in acquisition of Excellong E&P-2, Inc. $ - $ Issuance of preferred stock in settlement of stock payable $ - $ 47 Issuance of common stock in settlement of stock payable $ - $ Issuance of common stock in settlement of liabilities $ 530,968 $ - Issuance of common stock to Bridge Note holders due to conversion $ $ - Recission of common stock issued in private placement $ $ - Cashless exercise of common stock options and warrants $ 83 $ - Rescission of common stock issued for exercise of stock options in 2012 $ - $ Debt discount related to warrants issued in conjunction with notes payable $ - $ Deferred financing costs related to warrants issued in conjunction with notes payable $ $ Fair value of derivative warrant instruments issued with notes payable $ - $ Shares granted to Esenjay in exchange for acquisition of leases on behalf of Condor $ - $ Reduction in notes receivable for the equity investment in losses in excess of the Company’s investment account $ - $ Reclass of notes payable - Bridge Notesto convertible notes $ $ - Consolidation of non-controlling interest in PEDCO MSL $ $ - Beneficial conversion feature of convertible notes payable - Bridge Notes $ $ - Reclass of notes payable - related parties to notes payable - Bridge Notes $ $ - Debt discount related to the warrants issued in conjunction with notes payable $ $ - Stock payable issued for deferred financing costs $ 48,825 $ - See accompanying notes to unaudited consolidated financial statements. F-4 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying consolidated financial statements of PEDEVCO CORP. (formerly Blast Energy Services, Inc.) (“PEDEVCO” or the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financialstatements and notes thereto contained in PEDEVCO’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate disclosures contained in the audited financial statements for the most recent fiscal year, as reported in the Form 10-K filed with the SEC on March 31, 2014, as amended, have been omitted. The Company’s consolidated financial statements include the accounts of the Company, its wholly-owned subsidiaries and subsidiaries in which the Company has a controlling financial interest. All significant inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 – DESCRIPTION OF BUSINESS PEDEVCO’s primary business plan is engaging in the acquisition, exploration, development and production of oil and natural gas shale plays in the United States, with a secondary focus on conventional oil and natural gas plays. The Company’s principal operating properties are located in the Wattenberg, Wattenberg Extension, and Niobrara formation in the Denver-Julesburg Basin (the “DJ Basin”) in Morgan and Weld Counties, Colorado. The majority of these properties are owned directly by the Company or through its wholly-owned subsidiary, Red Hawk Petroleum, LLC. The Company owns a 20% interest in Condor Energy Technology, LLC (“Condor”). Condor’s operations consist primarily of working interests in oil and gas leases in the Niobrara shale formation located in the DJ Basin in Morgan and Weld Counties, Colorado. The remaining interest in Condor is owned by an affiliate of MIE Holdings Corporation (Hong Kong Stock Exchange code: 1555.HK), one of the largest independent upstream onshore oil companies in China (“MIE Holdings”). In addition, the Company has made a direct investment into the drilling and completion of the first three wells that Condor has drilled and completed. The Company plans to focus on the development of shale oil and gas assets held by the Company in the U.S., including its first oil and gas working interests in the Niobrara shale formation located in the DJ Basin in Morgan and Weld Counties, Colorado (the “Niobrara Asset”), its oil and gas working interests in the Mississippian Lime play in Kansas (the “Mississippian Asset”), and its recently acquired oil and gas working interests in the Wattenberg and Wattenberg Extension in the DJ Basin (the “Wattenberg Asset”), which it acquired in March 2014 from Continental Resources, Inc. (“Continental”). To further develop the business plan, in the first quarter of 2014, the Company entered into a financing transaction with investors to acquire the Wattenberg Asset and provide partial funding for the Company’s 2014 drilling plan. In connection with the transaction, the Company sold a portion of its interests to Golden Globe Energy Corp. (“Golden Globe”, formerly known as RJ Resources Corp.) in its Mississippian Asset, its Wattenberg Asset and its pending interest in Asia Sixth Energy Resources Limited (“Asia Sixth”). See Note 4. As of December 31, 2013, the Company also owned an average 98% working interest in leases covering the Mississippian Lime in Comanche, Harper, Barber and Kiowa Counties, Kansas. In connection with the financing of the Wattenberg Asset acquisition, the Company sold 50% of its equity investment in PacificEnergy Development MSL, LLC, which holds the Mississippian Asset, to Golden Globe. See Note 4. Therefore, as of March 7, 2014, the Company owned anindirect 49%working interest in leases in the Mississippian Asset.The Company serves as the operator of this asset and anticipates drilling its first well in 2014. In 2013, the Company entered into a Shares Subscription Agreement (“SSA”) to acquire an approximate 51% ownership in Asia Sixth Energy Resources Limited (“Asia Sixth”), a British Virgin Islands entity, which holds an approximate 60% ownership interest in Aral Petroleum Capital Limited Partnership (“Aral”), a Kazakhstan entity.Aral holds a production license covering a 380,000 acre oil and gas producing asset located in the Pre-Caspian Basin in Kazakhstan.On August 1, 2014, the Company entered into a series of agreements pursuant to which it restructured its planned acquisition of interests in Asia Sixth, whereby it terminated the previous SSA and entered into a new purchase agreement (the “Caspian SPA”) to acquire a 5% interest in Caspian Energy Inc. (“Caspian Energy”), an Ontario, Canada company listed on the NEX board of the TSX Venture Exchange, which entity will hold 100% of the ownership in Aral at closing.The closing of the transactions contemplated under the Caspian SPA are anticipated to occur no later than July 2015, subject to the satisfaction of certain customary closing conditions including the approval of the government of Kazakhstan and receipt of Caspian Energy shareholder approval of the transaction.See Note 16. F-5 As of January 1, 2013, the Company owned a 50% interest in White Hawk Petroleum, LLC (“White Hawk”). White Hawk’s operations consisted primarily of working interests in oil and gas leases in the Eagle Ford shale formation in McMullen County, Texas. The remaining interest in White Hawk was owned by an affiliate of MIE Holdings, MIE Jurassic Energy Corporation (“MIEJ”). On December 20, 2013, White Hawk entered into a series of transactions pursuant to which White Hawk divested approximately 50% of its assets and used the funds from the divestiture to acquire MIEJ’s interest in White Hawk.MIEJ then withdrew from White Hawk as a member on December 31, 2013, with the Company’s effective interests in the Eagle Ford shale assets remaining unchanged and unaffected by the transactions.As a result of the transactions, the Company became the 100% owner of White Hawk. Accordingly, as of December 31, 2013, the Company has accounted for White Hawk as a consolidated subsidiary of the Company and no longer accounts for the entity as an equity investment. In addition, on February 19, 2014, White Hawk sold its remaining interests in the Eagle Ford Shale play for net proceeds of $2,718,158. See Note 4. The Company plans to seek additional shale oil and gas and conventional oil and gas asset acquisition opportunities in the U.S. through utilizing its strategic relationships and technologies that may provide the Company a competitive advantage in accessing and exploring such assets. Some or all of these assets may be acquired by subsidiaries, and equity investees such as Condor, or others that may be formed at a future date. NOTE3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation.The consolidated financial statements herein have been prepared in accordance with GAAP and include the accounts of the Company and those of its wholly and partially-owned subsidiaries as follows: (i) Eagle Domestic Drilling Operations LLC, a Texas limited liability company (which was voluntarily dissolved effective July 10, 2013); (ii) Blast AFJ, Inc., a Delaware corporation; (iii) Pacific Energy Development Corp., a Nevada corporation; (iv) Pacific Energy Technology Services, LLC, a Nevada limited liability company (owned 70% by us); (v) Pacific Energy & Rare Earth Limited, a Hong Kong company; (vi) Blackhawk Energy Limited, a British Virgin Islands company; (vii) White Hawk Petroleum, LLC, a Nevada limited liability company, (viii) Red Hawk Petroleum, LLC, a Nevada limited liability company, which was formed on January 16, 2014, and (ix) Pacific Energy Development MSL, LLC (owned 50% by us)and is included in our consolidated results. All significant intercompany accounts and transactions have been eliminated. Equity Method Accounting for Joint Ventures. A portion of the Company’s oil and gas interests are held all or in part by the following joint ventures which are collectively owned with affiliates of MIE Holdings: - Condor Energy Technology LLC, a Nevada limited liability company owned 20% by the Company and 80% by an affiliate of MIE Holdings. The Company accounts for its 20% ownership in Condor using the equity method; and - White Hawk Petroleum, LLC, a Nevada limited liability company owned 50% by the Company and 50% by an affiliate of MIE Holdings through December 30, 2013. Through December 30, 2013, the Company accounted for its 50% interest in White Hawk using the equity method. As a result of a series of transactions pursuant to which MIEJ divested its 50% interest in White Hawk as of December 31, 2013, White Hawk became a consolidated subsidiary effective on December 31, 2013. Non-Controlling Interests.The Company is required to report its non-controlling interests as a separate component of shareholders' equity. The Company is also required to present the consolidated net income and the portion of the consolidated net income allocable to the non-controlling interests and to the shareholders of the Company separately in its consolidatedstatements of operations. Losses applicable to the non-controlling interests are allocated to the non-controlling interests even when those losses are in excess of the non-controlling interests' investment basis. Use of Estimates in Financial Statement Preparation.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, as well as certain financial statement disclosures. While management believes that the estimates and assumptions used in the preparation of the financial statements are appropriate, actual results could differ from these estimates. Significant estimates generally include those with respect to the amount of recoverable oil and gas reserves, the fair value of financial instruments, oil and gas depletion, asset retirement obligations, and stock-based compensation. F-6 Cash and Cash Equivalents.The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. As of June 30, 2014 and December 31, 2013, cash equivalents consisted of money market funds and cash on deposit. Concentrations of Credit Risk.Financial instruments which potentially subject the Company to concentrations of credit risk include cash deposits placed with financial institutions. The Company maintains its cash in bank accounts which, at times, may exceed federally insured limits as guaranteed by the Federal Deposit Insurance Corporation (FDIC). At June 30, 2014, approximately $4,265,092 of the Company’s cash balances were uninsured. The Company has not experienced any losses on such accounts. Sales toone customer comprised41% of the Company’s total oil and gas revenues for the six months ended June 30, 2014. Sales to two customers comprised82% and 14%of the Company’s total oil and gas revenues for the six months ended June 30, 2013. The Company believes that, in the event that its primary customers are unable or unwilling to continue to purchase the Company’s production, there are a substantial number of alternative buyers for its production at comparable prices. Accounts Receivable.Accounts receivable typically consist of oil and gas receivables. The Company has classified these as short-term assets in the balance sheet because the Company expects repayment or recovery within the next 12 months. The Company evaluates these accounts receivable for collectability considering the results of operations of these related entities and when necessary records allowances for expected unrecoverable amounts. To date, no allowances have been recorded. Included in accounts receivable - oil and gas is $410,430 of working capital receivables related to the acquisition of the Wattenberg Asset. Revenue Recognition.All revenue is recognized when persuasive evidence of an arrangement exists, the service or sale is complete, the price is fixed or determinable and collectability is reasonably assured. Revenue is derived from the sale of crude oil and natural gas. Revenue from crude oil and natural gas sales is recognized when the product is delivered to the purchaser and collectability is reasonably assured. The Company follows the “sales method” of accounting for oil and natural gas revenue, so it recognizes revenue on all natural gas or crude oil sold to purchasers, regardless of whether the sales are proportionate to its ownership in the property. A receivable or liability is recognized only to the extent that the Company has an imbalance on a specific property greater than its share of the expected remaining proved reserves. If collection is uncertain, revenue is recognized when cash is collected. Equipment.Equipment is stated at cost less accumulated depreciation and amortization. Maintenance and repairs are charged to expense as incurred. Renewals and betterments which extend the life or improve existing equipment are capitalized. Upon disposition or retirement of equipment, the cost and related accumulated depreciation are removed and any resulting gain or loss is reflected in operations. Depreciation is provided using the straight-line method over the estimated useful lives of the assets, which are 3 to 10 years. Oil and Gas Properties, Successful Efforts Method.The successful efforts method of accounting is used for oil and gas exploration and production activities. Under this method, all costs for development wells, support equipment and facilities, and proved mineral interests in oil and gas properties are capitalized. Geological and geophysical costs are expensed when incurred. Costs of exploratory wells are capitalized as exploration and evaluation assets pending determination of whether the wells find proved oil and gas reserves. Proved oil and gas reserves are the estimated quantities of crude oil and natural gas which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, (i.e., prices and costs as of the date the estimate is made). Prices include consideration of changes in existing prices provided only by contractual arrangements, but not on escalations based upon future conditions. Exploratory wells in areas not requiring major capital expenditures are evaluated for economic viability within one year of completion of drilling. The related well costs are expensed as dry holes if it is determined that such economic viability is not attained. Otherwise, the related well costs are reclassified to oil and gas properties and subject to impairment review. For exploratory wells that are found to have economically viable reserves in areas where major capital expenditure will be required before production can commence, the related well costs remain capitalized only if additional drilling is under way or firmly planned. Otherwise the related well costs are expensed as dry holes. F-7 Exploration and evaluation expenditures incurred subsequent to the acquisition of an exploration asset in a business combination are accounted for in accordance with the policy outlined above. Depreciation, depletion and amortization of capitalized oil and gas properties is calculated on a field by field basis using the unit of production method.Lease acquisition costs are amortized over the total estimated proved developed and undeveloped reserves and all other capitalized costs are amortized over proved developed reserves. Impairment of Long-Lived Assets.The Company reviews the carrying value of its long-lived assets annually or whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the carrying value of the asset by estimating the future net undiscounted cash flows expected to result from the asset, including eventual disposition. If the future net undiscounted cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and estimated fair value. Asset Retirement Obligations.If a reasonable estimate of the fair value of an obligation to perform site reclamation, dismantle facilities or plug and abandon wells can be made, the Company will record a liability (an asset retirement obligation or “ARO”) on its consolidated balance sheet and capitalize the present value of the asset retirement cost in oil and gas properties in the period in which the retirement obligation is incurred. In general, the amount of an ARO and the costs capitalized will be equal to the estimated future cost to satisfy the abandonment obligation assuming the normal operation of the asset, using current prices that are escalated by an assumed inflation factor up to the estimated settlement date, which is then discounted back to the date that the abandonment obligation was incurred using an assumed cost of funds for the Company. After recording these amounts, the ARO will be accreted to its future estimated value using the same assumed cost of funds and the capitalized costs are depreciated on a unit-of-production basis over the estimated proved developed reserves. Both the accretion and the depreciation will be included in depreciation, depletion and amortization expense on our consolidated statements of operations. Deferred Financing Costs.We have incurred debt origination costs in connection with the issuance of long-term debt.These costs are capitalized as deferred financing costs and amortized using the effective interest method over the term of the related debt. Income Taxes.The Company utilizes the asset and liability method in accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for operating loss and tax credit carry-forwards and for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the year in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is recorded to reduce the carrying amounts of deferred tax assets unless it is more likely than not that the value of such assets will be realized. Stock-Based Compensation.We utilize the Black-Scholes option pricing model to estimate the fair value of employee stock option awards at the date of grant, which requires the input of highly subjective assumptions, including expected volatility and expected life. Changes in these inputs and assumptions can materially affect the measure of estimated fair value of our share-based compensation. These assumptions are subjective and generally require significant analysis and judgment to develop. When estimating fair value, some of the assumptions will be based on, or determined from, external data and other assumptions may be derived from our historical experience with stock-based payment arrangements. The appropriate weight to place on historical experience is a matter of judgment, based on relevant facts and circumstances. The Company estimates volatility by considering the historical stock volatility. The Company has opted to use the simplified method for estimating expected term, which is generally equal to the midpoint between the vesting period and the contractual term. Earnings or Loss per Common Share.Basic earnings per common share equal net earnings or loss divided by weighted average common shares outstanding during the period. Diluted earnings per share include the impact on dilution from all contingently issuable shares, including options, warrants and convertible securities. The common stock equivalents from contingent shares are determined by the treasury stock method. The Company incurred net losses for the three and six months ended June 30, 2014 and 2013, and therefore, basic and diluted earnings per share for those periods are the same as all potential common equivalent shares would be anti-dilutive. The Company excluded 1,459,724 and 1,335,800 potentially issuable shares of common stock related to options and 2,986,704 and 696,213 potentially issuable shares of common stock related to warrants due to their anti-dilutive effect for the three months ended June 30, 2014 and 2013, respectively.The Company excluded 1,459,724 and 1,335,800 potentially issuable shares of common stock related to options and 2,986,704 and 696,213 potentially issuable shares of common stock related to warrants due to their anti-dilutive effect for the six months ended June 30, 2014 and 2013, respectively. F-8 Fair Value of Financial Instruments.The Company follows Financial Accounting Standards Board (“FASB”) ASC 820,Fair Value Measurement(“ASC 820”), which clarifies fair value as an exit price, establishes a hierarchal disclosure framework for measuring fair value, and requires extended disclosures about fair value measurements. The provisions of ASC 820 apply to all financial assets and liabilities measured at fair value. As defined in ASC 820, fair value, clarified as an exit price, represents the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As a result, fair value is a market-based approach that should be determined based on assumptions that market participants would use in pricing an asset or a liability. As a basis for considering these assumptions, ASC 820 defines a three-tier value hierarchy that prioritizes the inputs used in the valuation methodologies in measuring fair value. Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The fair value hierarchy also requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Recently Issued Accounting Pronouncements.There were various accounting standards and interpretations issued during the six months of 2014, none of which are expected to have a material impact on the Company’s financial position, operations or cash flows. Subsequent Events.The Company has evaluated all transactions through the date the consolidated financial statements were issued for subsequent event disclosure consideration. NOTE4 – OIL AND GAS PROPERTIES The following table summarizes the Company’s oil and gas activities by classification for the six months ended June 30, 2014: December 31, Additions Disposals Transfers June 30, Oil and gas properties, subject to amortization, net $ $ $ ) $
